internal_revenue_service department of the treasury washington dc person to contact telephone number refer reply to cc psi plr-112168-00 date date number release date index number company a dear this letter responds to your letter dated date requesting an extension of time for company to elect under sec_754 of the internal_revenue_code to adjust the basis of partnership property company represents the following facts company’s tax preparer failed to advise company that it had the option of making a sec_754 election company filed its return for its first tax_year without the election sec_754 provides that if a partnership files an election in accordance with regulations prescribed by the secretary the basis of partnership property shall be adjusted in the case of a distribution_of_property in the manner provided in sec_734 and in the case of a transfer of a partnership_interest in the manner provided in sec_743 such an election shall apply with respect to all distributions of property by the partnership and to all transfers of interests in the partnership during the tax_year with respect to which the election was filed and all subsequent tax years sec_1_754-1 of the income_tax regulations provides that an election under sec_754 and this section to adjust the basis of partnership property under sec_734 and sec_743 with respect to a distribution_of_property to a partner or a transfer of an interest in a partnership shall be made in a written_statement filed with the partnership return for the tax_year during which the distribution or transfer occurs for the election to be valid the return must be filed no later than the time prescribed by sec_1_6031_a_-1 including extensions thereof for filing the return for that tax_year under sec_301_9100-1 of the procedure and administration regulations the commissioner may grant a reasonable extension of time to make a regulatory election or a statutory election but no more than six months except in the case of a taxpayer who is abroad under all subtitles of the code except subtitles e g h and i sec_301_9100-1 through provide the standards the plr-112168-00 commissioner will use to determine whether to grant an extension of time to make a regulatory election sec_301_9100-1 sec_301_9100-2 provides automatic extensions of time for making certain elections sec_301_9100-3 provides extensions of time for making elections that do not meet the requirements of sec_301_9100-2 requests for relief under sec_301_9100-3 will be granted when the taxpayer provides evidence to establish that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government sec_301_9100-3 in this case company has established that the requirements of sec_301_9100-1 and sec_301_9100-3 are satisfied consequently company is granted an extension of days from the date of this letter for electing under sec_754 to adjust the basis of its partnership property company must file a copy of this letter within the extension period with the district_director for association with company’s return for its tax_year ending on a a copy of this letter is enclosed for that purpose the ruling in this letter is based on information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request_for_ruling it is subject_to verification on examination except for the specific ruling above no opinion is expressed or implied concerning the federal_income_tax consequences of the facts of this case under any other provision of the code sec_301_9100-1 provides that the granting of an extension of time for making an election is not a determination that the taxpayer is otherwise eligible to make the election in accordance with the power_of_attorney on file with this office we are sending copies of this letter to your authorized representatives this ruling is directed only to the taxpayer on whose behalf it was requested according to sec_6110 this ruling may not be used or cited as precedent enclosures copy of this letter copy for sec_6110 purposes sincerely paul f kugler associate chief_counsel passthroughs and special industries
